Exhibit 10.4

 

EXECUTION

 

REPURCHASE AGREEMENT

 

This REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
October 7, 2020, by and among Stable Road Acquisition Corp., a Delaware
corporation (“Parent”), Prime Movers Lab Fund I LP (the “Holder”) and Momentus
Inc., a Delaware corporation (the “Company”). Capitalized terms used but not
defined herein shall have the respective meanings ascribed to such terms in the
Merger Agreement (as defined below).

 

WHEREAS, as set forth in that certain Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), by and among Parent, Project Marvel
First Merger Sub, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Parent (“First Merger Sub”), Project Marvel Second Merger Sub, LLC
a Delaware limited liability company and a direct, wholly-owned subsidiary of
Parent (“Second Merger Sub”) and the Company, amongst other things and in
accordance with the terms and subject to the conditions set forth therein (i)
First Merger Sub will merge with and into the Company, with the Company
surviving as the Surviving Corporation (the “First Merger”), and (ii)
immediately following the First Merger and as part of the same overall
transaction, the Surviving Corporation will merge with and into Second Merger
Sub, with Second Merger Sub surviving as the Surviving Entity (the “Second
Merger”, together with the First Merger, the “Mergers”);

 

WHEREAS, the PIPE Investors have entered into Subscription Agreements with
Parent, pursuant to which, among other things and on the terms and subject to
the conditions set forth in such Subscription Agreements, such PIPE Investors
have agreed to purchase from Parent shares of Parent’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), for cash in an aggregate
purchase price equal to the PIPE Investment Amount, with such purchases to be
consummated immediately prior to the closing under the Merger Agreement; and

 

WHEREAS, Parent has agreed to repurchase a number of shares of Class A Common
Stock from the Holder at a price of $10.00 per share, effective as of
immediately following the consummation of the Second Merger pursuant to the
terms of the Merger Agreement (the “Second Effective Time”), as further
described below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

 

1. Repurchase.

 

(a) Repurchase Shares. In accordance with the terms and subject to the
conditions of this Agreement, following the Second Effective Time, Parent hereby
agrees to purchase from the Holder, and the Holder hereby agrees to sell to
Parent (the “Repurchase”), the number of shares of Class A Common Stock (such
shares, the “Repurchase Shares”) equal to: (x) the Aggregate Repurchase Price
(defined below) divided by (y) $10.00, and rounded down to the nearest whole
number of shares, as applicable.

 

 

 

 

(b) Certain Definitions. For purposes of this Agreement:

 

(i) “Net Proceeds” shall equal the amount equal to (I) Parent Cash at the
Closing, minus (II) the sum of (x) Parent Transaction Costs, (y) Company
Transaction Costs and (z) amounts payable by Parent to Parent stockholders in
connection with the Parent Stockholder Redemptions; and

 

(ii) “Aggregate Repurchase Price” shall equal:

 

(1)If the Net Proceeds are greater than or equal to $280,000,000, $30,000,000;

 

(2)If the Net Proceeds are less than $280,000,000 but greater than $265,000,000,
(x) the Net Proceeds, minus (y) $250,000,000; and

 

(3)If the Net Proceeds are less than or equal to $265,000,000, $0. In such
event, this Agreement shall automatically terminate and become null and void and
neither party shall have any obligations hereunder.

 

(iii) “Holder Expense Amount” shall equal the amount equal to 3.3% of the
Aggregate Repurchase Price.

 

2. Qualifications. Notwithstanding anything to the contrary in this Agreement:

 

(a) in no event will Parent be required to fund more than the Aggregate
Repurchase Price, in each case, pursuant to Section 1 (it being understood that
the Aggregate Purchase Price may be zero);

 

(b) nothing in this Agreement shall limit or modify the rights or obligations of
any party under the Merger Agreement; and

 

(c) this Agreement will become effective upon, and only upon, the Closing (as
defined in the Merger Agreement), and if the Closing (as defined in the Merger
Agreement) does not occur or the Merger Agreement is validly terminated for any
reason, this Agreement shall automatically terminate and become null and void
and neither party shall have any obligations hereunder.

 

3. Closing.

 

(a) In accordance with the terms and subject to the conditions of this
Agreement, the closing of the transaction contemplated by Section 1 (the
“Closing”) shall take place promptly following the Second Effective Time. At the
Closing:

 

(i) Subject to the Aggregate Repurchase Price being greater than $0.00, Parent
shall deliver (or cause to be delivered) to the Holder an amount in cash, by
wire transfer of immediately available funds to an account designated by the
Holder in writing no later than five (5) Business Days prior to the Closing,
equal to (x) the Aggregate Repurchase Price, minus (y) the Holder Expense
Amount; and

 

2

 

 

(ii) the Holder shall deliver (or cause to be delivered):

 

(1)the Repurchase Shares (along with any applicable instruments of transfer,
including stock powers and letters of transmittal, as applicable) in book entry
form to Parent or to a custodian designated by Parent prior to the Closing;

 

(2)a validly executed IRS Form W-9;

 

(3)a completed copy of the Tax Certification Form attached hereto as Exhibit A;
and

 

(4)such documents or instruments required by the Company’s transfer agent.

 

(b) The Closing shall be subject to the conditions that, on the Closing Date:

 

(i) all of the conditions set forth in Article VIII of the Merger Agreement
(including the condition set forth in Section 8.2(g) of the Merger Agreement)
shall have been satisfied or waived (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver thereof in accordance with the terms of the Merger Agreement), the
Mergers shall have been consummated and the Second Effective Time shall have
occurred;

 

(ii) Parent shall have received the PIPE Investment Amount; and

 

(iii) (x) with respect to Parent, all representations and warranties of the
Holder contained in this Agreement shall be true and correct in all material
respects as of the Closing Date (except with respect to such representations and
warranties which speak as to an earlier date, which representations and
warranties shall be true and correct in all material respects at and as of such
date, except for changes after the date of this Agreement which are contemplated
or expressly permitted by this Agreement or the Merger Agreement), except for,
in each case, inaccuracies in the representations and warranties of the Holder
which would not preclude the ability of the Holder to consummate the
transactions contemplated hereby, and consummation of the Closing shall
constitute a reaffirmation by the Holder of each of the representations,
warranties and agreements of the Holder contained in this Agreement as of the
Closing Date; and (y) with respect to the Holder, all representations and
warranties of Parent contained in this Agreement shall be true and correct in
all material respects as of the Closing Date (except with respect to such
representations and warranties which speak as to an earlier date, which
representations and warranties shall be true and correct in all material
respects at and as of such date, except for changes after the date of this
Agreement which are contemplated or expressly permitted by this Agreement or the
Merger Agreement), except for, in each case, inaccuracies in the representations
and warranties of Parent which would not preclude the ability of Parent to
consummate Repurchase, and consummation of the Closing shall constitute a
reaffirmation by Parent of each of the representations, warranties and
agreements of Parent contained in this Agreement as of the Closing Date.

 

(c) At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the transactions contemplated
by this Agreement, on the terms and conditions set forth herein.

 

3

 

 

4. Withholding. Parent, the Company and, following the Second Effective Time,
the Surviving Entity, and each of their respective agents, Affiliates and
representatives, shall be entitled to deduct and withhold from any amount
payable pursuant to this Agreement any amounts as may be required to be deducted
and withheld from such amounts under the Internal Revenue Code of 1986, as
amended, or any other applicable Law (as reasonably determined by Parent, the
Company and, following the Second Effective Time, the Surviving Entity,
respectively). To the extent that any amounts are so deducted and withheld, such
deducted and withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the person in respect of which such deduction
and withholding was made. In the event that withholding was required, to the
extent that such amounts are not so deducted and withheld from any Person, such
Person shall indemnify Parent, the Company and, following the Second Effective
Time, the Surviving Entity, and each of their respective agents, Affiliates and
representatives that was required to perform such withholding, for such amounts,
together with any related losses.

 

5. The Holder acknowledges and agrees that the Holder Expense Amount shall
represent the Holder’s obligation to pay the Company a portion of the Company
Transaction Costs, and Parent, the Holder and the Company each hereby agree that
Parent can withhold the Holder Expense Amount from the Aggregate Repurchase
Price in full satisfaction and release of the Holder’s obligation to pay the
Company such portion of the Company Transaction Costs.

 

6. Parent Representations and Warranties. Parent represents and warrants to the
Holder that:

 

(a) Due Incorporation, Authorization and Enforceability. Parent is duly
incorporated and in good standing under the laws of the State of Delaware.
Subject to obtaining the approvals in connection with Parent’s performance of
the Merger Agreement, this Agreement and the transactions contemplated thereby
and hereby (the “Required Approvals”), (i) Parent has all requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
Repurchase, (ii) this Agreement has been duly authorized, executed and delivered
by Parent, and (iii) assuming due authorization, execution and delivery by, and
enforceability against, the Holder, this Agreement constitutes the valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, subject to the Remedies Exception.

 

(b) No Conflict. Subject to obtaining the Required Approvals, the execution and
delivery by Parent of this Agreement and the consummation by Parent of the
Repurchase will not (i) conflict with Parent’s certificate of incorporation and
bylaws, as in effect at the time of such execution and delivery and the
Repurchase, respectively, (ii) violate or conflict with any provision of, or
result in the breach of, or default under any applicable Law or governmental
order applicable to Parent, or (iii) violate or conflict with any provision of,
or result in the breach of, result in the loss of any right or benefit, or cause
acceleration, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under any contract, agreement or instrument (“Contract”) to which
Parent is a party or by which Parent may be bound, or terminate or result in the
termination of any such Contract, except, in the case of clauses (ii) and (iii),
to the extent that the occurrence of the foregoing would not have, or would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Parent to enter into and perform its
obligations under this Agreement.

 

4

 

 

(c) No Consents. Subject to obtaining the Required Approvals, no consent,
waiver, approval or authorization of, or designation, declaration or filing
with, or notification to, any Governmental Entity or other person is required on
the part of Parent with respect to Parent’s execution or delivery of this
Agreement or the consummation of the Repurchase.

 

(d) No Other Representations or Warranties. Parent acknowledges that there have
been no representations, warranties, covenants and agreements made to Parent by
the Holder, expressly or by implication, other than those representations,
warranties, covenants and agreements included in this Agreement.

 

7. Holder Representations and Warranties. The Holder represents and warrants to
Parent that:

 

(a) Authorization and Enforceability. The Holder is duly organized and in good
standing as a limited partnership under the laws of the State of Delaware and is
treated as a partnership for applicable income tax purposes. The execution and
delivery by the Holder of this Agreement, the performance by the Holder of its
obligations hereunder and the consummation by the Holder of the transactions
contemplated hereby, have been duly authorized by all requisite action on the
part of the Holder. This Agreement has been duly executed and delivered by the
Holder, and (assuming due authorization, execution and delivery by, and
enforceability of this Agreement against, Parent) this Agreement constitutes a
legal, valid and binding obligation of the Holder, enforceable against the
Holder in accordance with its terms, subject to the Remedies Exception.

 

(b) No Conflict. The execution and delivery by the Holder of this Agreement, the
performance by the Holder of its obligations hereunder and the consummation by
the Holder of the transactions contemplated hereby will not (i) conflict with
the Holder’s partnership agreement, certificate of limited partnership and other
organizational documents, as in effect at the time of such execution and
delivery and the Repurchase, respectively, (ii) violate or conflict with any
provision of, or result in the breach of, or default under any applicable Law or
governmental order applicable to the Holder, or (iii) violate or conflict with
any provision of, or result in the breach of, result in the loss of any right or
benefit, or cause acceleration, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any Contract to which the Holder is a party
or by which the Holder may be bound, or terminate or result in the termination
of any such Contract, except, in the case of clauses (ii) and (iii), to the
extent that the occurrence of the foregoing would not have, or would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of the Holder to enter into and perform its
obligations under this Agreement.

 

(c) No Consents. No consent, waiver, approval or authorization of, or
designation, declaration or filing with, or notification to, any Governmental
Entity or other person is required on the part of the Holder with respect to the
execution and delivery by the Holder of this Agreement, the performance by the
Holder of its obligations hereunder and the consummation by the Holder of the
transactions contemplated hereby.

 

5

 

 

(d) Ownership of Repurchase Shares. Immediately prior to the Closing, the Holder
will own, beneficially and of record, and will have valid title to, and the
right to transfer to Parent, all of the Repurchase Shares to be sold by the
Holder to Parent pursuant to this Agreement, free and clear of any Lien of any
kind or nature whatsoever. At the Closing, upon delivery from the Holder of the
Repurchase Shares in book entry form to Parent, in accordance with the terms of
this Agreement, or to a custodian designated by Parent prior to the Closing, and
payment of the Repurchase Price for such Repurchase Shares, good and valid title
to such Repurchase Shares, free and clear of all Liens, will pass to Parent. No
person has any written or oral agreement, arrangement or understanding or option
for, or any right or privilege (whether by Law, preemption or contract) that is
or is capable of becoming an agreement, arrangement or understanding or option
for, the purchase or acquisition from the Holder of any of the Repurchase
Shares.

 

(e) Information. The Holder acknowledges that it knows that Parent may have
material, non-public information regarding Parent and its condition (financial
and otherwise), results of operations, businesses, properties, plans and
prospects (collectively, “Information”). The Holder acknowledges that it has
been offered and does not wish to receive any of this Information and that such
Information might be material to the Holder’s decision to sell the Repurchase
Shares or otherwise materially adverse to the Holder’s interests. Accordingly,
the Holder acknowledges and agrees that Parent shall not have any obligation to
disclose to the Holder any of such Information. The Holder, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the transactions contemplated by this Agreement, including the Repurchase. The
Holder hereby waives and releases, to the fullest extent permitted by applicable
Law, any and all claims and causes of action it has or may have against Parent
and its Affiliates, controlling persons, officers, directors, employees,
representatives and agents, based upon, relating to or arising out of the
Repurchase and the other transactions contemplated hereby, including (without
limitation) any claim or cause of action based upon, relating to or arising out
of nondisclosure of the Information.

 

(f) No Other Representations or Warranties. The Holder acknowledges that there
have been no representations, warranties, covenants and agreements made to the
Holder by Parent, or its officers or directors, expressly or by implication,
other than those representations, warranties, covenants and agreements included
in this Agreement.

 

8. Miscellaneous.

 

(a) Notices. All notices and other communications among the parties shall be in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service, or (iv) when delivered by email (provided no “bounceback” or notice of
non-delivery is received), addressed as follows:

 

if to Parent, to:

 

Stable Road Acquisition Corp.

1345 Abbott Kinney Boulevard

Venice, CA 90291

Attention:Brian Kabot

Juan Quiroga

E-mail:brian@stableroadcapital.com
juan@nalainvestments.com

 

6

 

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention:Douglas C. Gessner, P.C.
Bradley C. Reed, P.C.
Kevin M. Frank

E-mail:douglas.gessner@kirkland.com
bradley.reed@kirkland.com
kevin.frank@kirkland.com

 

if to the Holder, to:

 

Prime Movers Lab LLC

P.O. Box 12829

Jackson, WY 83002

Attention:Daniel Narea

E-mail:daniel@primemoverslab.com

 

with a copy to (which shall not constitute notice):

 

Hogan Lovells US LLP

3 Embarcadero Center

Suite 1500

San Francisco, CA 94111

Attention:Jon Layman

E-mail:jon.layman@hoganlovells.com

 

if to the Company, to:

 

Momentus Inc.

3050 Kenneth St.

Santa Clara, CA 95054

Attention:Alexander Fishkin

E-mail:alex@momentus.space

 

with a copy to (which shall not constitute notice):

 

Orrick, Herrington & Sutcliffe LLP

631 Wilshire Blvd, Suite 2-C

Santa Monica, CA 90401

Attention:Daniel S. Kim
Hari Raman
Albert W. Vanderlaan

E-mail:dan.kim@orrick.com
hraman@orrick.com
avanderlaan@orrick.com

 

or to such other address or addresses as the parties may from time to time
designate in writing. Copies delivered solely to outside counsel shall not
constitute notice.

 

7

 

 

(b) Headings; Counterparts. The headings in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

(c) Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

(d) Entire Agreement; Third-Party Beneficiaries. This Agreement constitutes the
entire agreement among the parties relating to the transactions contemplated
hereby and supersedes any other agreements, whether written or oral, that may
have been made or entered into by or among any of the parties hereto relating to
the transactions contemplated hereby. Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the parties hereto, any right or remedies under or by reason of this
Agreement.

 

(e) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties.

 

(f) Governing Law; Jurisdiction. This Agreement, and all claims or causes of
action based upon, arising out of, or related to this Agreement or the
transactions contemplated hereby, shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of laws of another jurisdiction. Any
proceeding or action based upon, arising out of or related to this Agreement or
the transactions contemplated hereby must be brought in the Court of Chancery of
the State of Delaware (or, to the extent such Court does not have subject matter
jurisdiction, the Superior Court of the State of Delaware), or, if it has or can
acquire jurisdiction, in the United States District Court for the District of
Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such proceeding or action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or to
convenience of forum, agrees that all claims in respect of the proceeding or
action shall be heard and determined only in any such court, and agrees not to
bring any proceeding or action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by Law or to commence legal proceedings or otherwise
proceed against any other party in any other jurisdiction, in each case, to
enforce judgments obtained in any action, suit or proceeding brought pursuant to
this Section 8(f).

 

8

 

 

(g) Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement and the transactions
contemplated hereby is likely to involve complicated and difficult issues, and
therefore each such party hereby irrevocably, unconditionally and voluntarily
waives any right such party may have to a trial by jury in respect of any
action, suit or proceeding directly or indirectly arising out of or relating to
this Agreement or any of the transactions contemplated hereby.

 

(h) Assignment. No party hereto shall assign this Agreement or any part hereof
without the prior written consent of the other parties and any such transfer
without prior written consent shall be void. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.

 

(i) Publicity.

 

(i) All press releases or other public communications relating to the
transactions contemplated hereby, and the method of the release for publication
thereof, shall be subject to the prior mutual approval of Parent and the Holder,
which approval shall not be unreasonably withheld, conditioned or delayed;
provided, however that no consent shall be required for any communications to a
director, manager, officer, stockholder, partner, limited partner, member,
potential investor or affiliate of such entity or an investment fund or other
entity controlled or managed by such entity or any of its affiliates.

 

(ii) The restriction in Section 8(i)(i) shall not apply to the extent the public
announcement is required by applicable securities law, any Governmental Entity
or stock exchange rule; provided, however, that in such an event, the party
making the announcement shall use its commercially reasonable efforts to consult
with the other parties in advance as to its form, content and timing.

 

(j) Amendment and Modification; Waiver. This Agreement may be amended or
modified in whole or in part, only by a duly authorized agreement in writing
executed in the same manner as this Agreement and which makes reference to this
Agreement. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

9

 

 

(k) Enforcement. The parties hereto agree that irreparable damage could occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to seek specific
enforcement of the terms and provisions of this Agreement, in addition to any
other remedy to which any party is entitled at law or in equity. In the event
that any action shall be brought in equity to enforce the provisions of this
Agreement, no party shall allege, and each party hereby waives the defense, that
there is an adequate remedy at law, and each party agrees to waive any
requirement for the securing or posting of any bond in connection therewith.

 

(l) Non-Recourse. This Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of, or related to this Agreement or the
transactions contemplated hereby may only be brought against, the entities that
are expressly named as parties hereto and any express guarantor of any such
party’s obligations hereunder and then only with respect to the specific
obligations set forth herein with respect to such party; provided, however, that
the foregoing shall not relieve any party for liability with respect to fraud.

 

(m) Termination. This Agreement shall terminate and be void and of no further
force and effect and all rights and obligations of the parties hereunder shall
terminate without any further liability on the part of any party in respect
thereof, upon the earliest to occur of (i) such date and time as the Merger
Agreement is terminated in accordance with its terms, (ii) upon the mutual
written agreement of each of the parties hereto to terminate this Agreement, or
(iii) if any of the conditions to Closing set forth in Section 3(b) of this
Agreement are not satisfied or waived, or are not capable of being satisfied, on
or prior to the Closing and, as a result thereof, the transactions contemplated
by this Agreement will not be and are not consummated at the Closing; provided,
that nothing herein shall relieve any party from liability for any willful
breach hereof prior to the time of termination.

 

[SIGNATURE PAGE FOLLOWS]

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

  STABLE ROAD ACQUISITION CORP.           By: /s/ Brian Kabot     Name:  Brian
Kabot     Title: Chief Executive Officer

 

[Signature Page to Repurchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

  PRIME MOVERS LAB FUND I LP   By: Prime Movers Lab GP I LLC   Its: General
Partner           By: /s/ Dakin Sloss     Name:  Dakin Sloss     Title:
Authorized Person

 

[Signature Page to Repurchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

  MOMENTUS INC.       By: /s/ Mikhail Kokorich     Name:   Mikhail Kokorich    
Title: Chief Executive Officer

 

[Signature Page to Repurchase Agreement]

 

 

 

 

